Filed Pursuant to Rule 424(b)(3) Registration No. 333-201323 prism technologies PROPOSED MERGER YOUR VOTE IS VERY IMPORTANT To the security holders of Internet Patents Corporation and Prism Technologies, LLC: Internet Patents Corporation (“IPC”) and Prism Technologies, LLC (“Prism”) have entered into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which a wholly owned subsidiary of IPC will merge with and into Prism, with Prism surviving as a wholly owned subsidiary of IPC (the “Merger”). Prism and IPC believe that the Merger will create a patent monetization company that increases shareholder value by leveraging the relative strengths of each party, creating more value for the IPC stockholders and Prism members in the long-term than IPC or Prism could create as a stand-alone business. Prior to the effective time of the Merger, (i)each option to purchase Prism membership units that is outstanding and unexercised shall be exercised by the holder thereof and cancelled by Prism, and (ii)all outstanding indebtedness convertible into Prism membership units or other equity interests of Prism shall be fully repaid or fully converted, in each case such that such membership unit subject to such option or convertible indebtedness shall participate in the Merger pursuant to the Merger Agreement. At the effective time of the Merger, in exchange for all of the equity of Prism outstanding immediately prior to the effective time of the Merger, IPC will pay $16.5million in cash (less certain Prism indebtedness and expenses, which are currently expected to be immaterial), and issue 3.5million shares of IPC common stock to Prism security holders. Subject to certain conditions, IPC has also agreed to share future revenue related to Prism’s patents with Prism’s former security holders up to a maximum amount of approximately $49.5million. Based upon (i) 14,741,420 Prism membership units expected to be outstanding at the closing of the Merger and (ii) the aggregate cash payment of $16.5 million without any potential reductions for indebtedness or unpaid expenses, the value of the cash consideration per unit to Prism members is expected to be $1.12 at the closing. Based upon the average closing price of IPC common stock from February 3, 2015 to February 9, 2015, the value of the stock consideration per unit to Prism members is expected to be $0.62 at the closing, for an aggregate cash and stock consideration per unit equal to $1.74 at the closing. In addition, assuming achievement of the maximum earnout amount of $49.5 million following the closing, Prism members would be entitled to an additional $3.35 of consideration per unit, for a potential aggregate per unit Merger consideration of $5.09. IPC stockholders will continue to own and hold their existing shares of IPC common stock. Immediately after the Merger, Prism members will own approximately 39.3% of the fully-diluted common stock of IPC, with IPC stockholders and optionholders holding approximately 60.7% of the fully-diluted common stock of IPC. Shares of IPC common stock are currently listed on The NASDAQ Capital Market under the symbol “PTNT”. On February 11, 2015,the last trading day before the date of this joint proxy statement/prospectus, the closing sale price of IPC common stock was $2.59 per share. IPC is holding a special meeting of stockholders in order to obtain the stockholder approvals necessary to complete the Merger and related matters. At the IPC special meeting, which will be held at 9:00 a.m., local time, on March 17, 2015 at the corporate headquarters of IPC located at 101 Parkshore Dr., Suite #100, Folsom, CA 95630, unless postponed or adjourned to a later date, IPC will ask its stockholders to, among other things, approve the Merger and the issuance of IPC common stock, as described in the accompanying joint proxy statement/prospectus. As described in the accompanying joint proxy statement/prospectus, certain Prism members who in the aggregate own approximately 47% of the outstanding membership units of Prism as of February 9, 2015are parties to support agreements with IPC, whereby such members agreed, among other things, to vote in favor of the Merger and the adoption and approval of the Merger Agreement and the terms thereof, subject to the terms of the support agreements. After the registration statement on Form S-4, of which this joint proxy statement/prospectus is a part, is declared effective by the U.S.Securities and Exchange Commission, Prism will hold a special meeting of its members to approve the Merger and the Merger Agreement, and the Prism members who are party to the support agreements will each vote in favor of the Merger and the adoption and approval of the Merger Agreement and the terms thereof. After careful consideration, the IPC board of directors and Prism board of managers have approved the Merger Agreement and the respective proposals referred to above, and each of the IPC board of directors and Prism board of managers has determined that it is advisable to enter into the Merger. The board of directors of IPC recommends that its stockholders vote “FOR” the proposals described in the accompanying joint proxy statement/prospectus, and the board of managers of Prism recommends that its members vote to approve the Merger and the Merger Agreement. More information about IPC, Prism and the proposed transaction is contained in this joint proxy statement/prospectus. IPC and Prism urge you to read the accompanying joint proxy statement/prospectus carefully and in its entirety. IN PARTICULAR, YOU SHOULD CAREFULLY CONSIDER THE MATTERS DISCUSSED UNDER “ RISK FACTORS ” BEGINNING ON . IPC and Prism are excited about the opportunities the Merger brings to both IPC and Prism security holders and thank you for your consideration and continued support. Hussein A. Enan Gregory J. Duman Chairman and Chief Executive Officer President Internet Patents Corporation Prism Technologies, LLC Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this joint proxy statement/prospectus . Any representation to the contrary is a criminal offense. The accompanying joint proxy statement/prospectus is dated February 12, 2015,and is first being mailed to IPC and Prism security holders on or about February 17, 2015. INTERNET PATENTS CORPORATION 101 Parkshore Drive, Suite 100 Folsom, California 95630 (916) 932-2860 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON MARCH 17, 2015 Dear Stockholders of IPC: On behalf of the board of directors of Internet Patents Corporation, a Delaware corporation (“IPC”), we are pleased to deliver this joint proxy statement/prospectus for the proposed merger between IPC and Prism Technologies, LLC, a Nebraska limited liability company (“Prism”), pursuant to which Strategic Concepts Acquisition Corp., a wholly owned subsidiary of IPC, will merge with and into Prism, with Prism surviving as a wholly owned subsidiary of IPC. The special meeting of stockholders of IPC will be held on March 17, 2015 at 9:00 a.m., local time, at the corporate headquarters of IPC located at 101 Parkshore Dr., Suite #100, Folsom, CA 95630, for the following purposes: 1. To consider and vote upon a proposal to approve the Merger and the issuance of IPC common stock pursuant to the Agreement and Plan of Merger, dated as of November11, 2014, by and among IPC, Strategic Concepts Acquisition Corp., Prism and Gregory J. Duman, as the Securityholders’ Agent, a copy of which is attached as AnnexA to the accompanying joint proxy statement/prospectus. 2. To consider and vote upon an adjournment of the IPC special meeting, if necessary, to solicit additional proxies if there are not sufficient votes in favor of IPC Proposal No.1. 3. To transact such other business as may properly come before the IPC special meeting or any adjournment or postponement thereof. The board of directors of IPC has fixed February 6, 2015 as the record date for the determination of stockholders entitled to notice of, and to vote at, the IPC special meeting and any adjournment or postponement thereof. Only holders of record of shares of IPC common stock at the close of business on the record date are entitled to notice of, and to vote at, the IPC special meeting. At the close of business on the record date, IPC had 6,573,688 shares of common stock outstanding and entitled to vote. Your vote is important . The affirmative vote of the holders of a majority of the shares of IPC common stock having voting power present in person or represented by proxy at the IPC special meeting is required for approval of the proposals . The Merger cannot be consummated without the approval of IPC Proposal No.1. Even if you plan to attend the IPC special meeting in person, IPC requests that you sign and return the enclosed proxy to ensure that your shares will be represented at the IPC special meeting if you are unable to attend. By Order of the IPC Board of Directors, /s/ Hussein A. Enan Hussein A. Enan Chairman and Chief Executive Officer Folsom, California February 12, 2015 THE IPC BOARD OF DIRECTORS HAS DETERMINED AND BELIEVES THAT EACH OF THE PROPOSALS OUTLINED ABOVE IS ADVISABLE TO, AND IN THE BEST INTERESTS OF, IPC AND ITS STOCKHOLDERS AND HAS APPROVED EACH SUCH PROPOSAL . THE IPC BOARD OF DIRECTORS RECOMMENDS THAT IPC STOCKHOLDERS VOTE “FOR” EACH SUCH PROPOSAL. We urge you to read the accompanying joint proxy statement/prospectus, including all documents incorporated by reference into the accompanying joint proxy statement/prospectus, and its annexes carefully and in their entirety. If you have any questions concerning the Merger Agreement, the Merger, the IPC special meeting or the accompanying joint proxy statement/prospectus, would like additional copies of the accompanying joint proxy statement/prospectus or need help voting your shares of IPC common stock, please contact: D.F. King & Co., Inc. 48 Wall Street New York, NY 10005 Toll-free: 866-387-7715 Banks and Brokers should call 212-493-3910 E-mail: ptomaszewski@dfking.com prism technologies PRISM TECHNOLOGIES, LLC 2323 S. 171st Street, Suite 106 Omaha, NE 68130 NOTICE OF SPECIAL MEETING OF THE PRISM TECHNOLOGIES, LLC MEMBERS TO BE HELD ONFEBRUARY 27, 2015 To Members of Prism Technologies, LLC: Prism Technologies, LLC, a Nebraska limited liability company (“Prism”), has entered into an Agreement and Plan of Merger, dated as of November11, 2014 (the “Merger Agreement”), by and among Prism, Internet Patents Corporation, a Delaware corporation (“IPC”), Strategic Concepts Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of IPC (“Merger Sub”), and Gregory J. Duman, as the Securityholders’ Agent (the “Securityholders’ Agent”), pursuant to which Merger Sub will be merged with and into Prism, and Prism will continue as the surviving entity and as a wholly owned subsidiary of IPC. A special meeting of the members of Prism (the “Prism Members” and, individually, a “Prism Member”) will be held at the offices of Erickson & Sederstrom, 10330 Regency Parkway Dr., Suite 100, Omaha, NE 68114, on Friday, February 27, 2015, at 10:00a.m., local time, for the following purposes: 1. To approve the Merger and the Merger Agreement, a copy of which is attached as AnnexA to the accompanying joint proxy statement/prospectus. 2. To consider and vote upon an adjournment of the Prism special meeting, if necessary, to solicit additional proxies if there are not sufficient votes in favor of Prism Proposal No.1. 3. To transact any other business that may properly come before the special meeting or any adjournment or postponement thereof. These proposals are more fully described in the accompanying joint proxy statement/prospectus, which we encourage you to read carefully, including the “Risk Factors” beginning on page 18. We have included a copy of the Merger Agreement as AnnexA to this joint proxy statement/prospectus. Approval of the Merger and the Merger Agreement requires the approval of Prism Members holding at least sixty-seven percent (67%) of then outstanding units (“Units”) held by Prism Members. After careful consideration of the Merger and the terms of the Merger Agreement, the board of managers of Prism (the “Prism Board”) has determined that the Merger is fair, advisable and in the best interests of Prism and the Prism Members . Accordingly, the Prism Board unanimously recommends that the Prism Members vote to approve the Merger and the Merger Agreement. Your approval of the Merger is important . The Merger cannot be consummated without approval of Prism Proposal No.1 by Prism Members holding at least sixty-seven percent (67%) of then outstanding Units held by Prism Members . Even if you plan to attend the Prism special meeting in person, Prism requests that you sign and return the enclosed proxy to ensure that your Units will be represented at the Prism special meeting if you are unable to attend. By Order of the Board of Managers, /s/Gregory J. Duman Gregory J. Duman President Omaha, Nebraska February 12, 2015 REFERENCES TO ADDITIONAL INFORMATION This joint proxy statement/prospectus incorporates important business and financial information about IPC that is not included in or delivered with this document. You may obtain this information without charge through the Securities and Exchange Commission (“SEC”) website (www.sec.gov) or upon your written or oral request by contacting the General Counsel of Internet Patents Corporation, 101 Parkshore Drive, Suite #100, Folsom, California 95630 or by calling (916)932-2860. In addition, if you have questions about the merger or the joint proxy statement/prospectus, would like additional copies of the joint proxy statement/prospectus or need to obtain proxy cards or other information related to the proxy solicitation, please contact D.F. King & Co. Inc., the proxy solicitor for IPC, toll-free at (866) 387-7715 (banks and brokers should call (212) 493-3910) or Gregory J. Duman, Prism Technologies, LLC at (402)934-2020. You will not be charged for any of these documents that you request. To ensure timely delivery of these documents, any request should be made no later than March 10, 2015 to receive them before the special meeting. For additional details about where you can find information about IPC, please see the section entitled “Where You Can Find More Information” in this joint proxy statement/prospectus. Table of Contents Page QUESTIONS AND ANSWERS ABOUT THE MERGER 1 MARKET PRICE AND DIVIDEND INFORMATION 16 RISK FACTORS 18 CAUTIONARY INFORMATION CONCERNING FORWARD-LOOKING STATEMENTS 28 THE SPECIAL MEETING OF IPC STOCKHOLDERS 29 THE SPECIAL MEETING OF PRISM MEMBERS 32 THE MERGER 34 THE MERGER AGREEMENT 59 AGREEMENTS RELATED TO THE MERGER 69 MATTERS BEING SUBMITTED TO A VOTE OF IPC STOCKHOLDERS 70 MATTERS BEING SUBMITTED TO A VOTE OF PRISM MEMBERS 71 IPC BUSINESS 72 PRISM BUSINESS 76 IPC MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 78 PRISM MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 85 MANAGEMENT FOLLOWING THE MERGER 92 RELATED PARTY TRANSACTIONS OF DIRECTORS AND EXECUTIVE OFFICERS OF THE COMBINED COMPANY UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS DESCRIPTION OF IPC CAPITAL STOCK COMPARISON OF RIGHTS OF HOLDERS OF IPC COMMON STOCK AND PRISM UNITS PRINCIPAL STOCKHOLDERS OF IPC PRINCIPAL MEMBERS OF PRISM PRINCIPAL STOCKHOLDERS OF COMBINED COMPANY LEGAL MATTERS EXPERTS WHERE YOU CAN FIND MORE INFORMATION OTHER MATTERS INDEX TO IPCCONSOLIDATED FINANCIAL STATEMENTS F-A-1 INDEX TO PRISM CONSOLIDATED FINANCIAL STATEMENTS F-B-1 ANNEX A – AGREEMENT AND PLAN OF MERGER A-1 ANNEX B – OPINION OF SANLI PASTORE & HILL. INC. B-1 QUESTIONS AND ANSWERS ABOUT THE MERGER The following section provides answers to frequently asked questions about the Merger. This section, however, provides only summary information. For a more complete response to these questions and for additional information, please refer to the cross-referenced sections. Q: What is the Merger? A: Internet Patents Corporation (“IPC”), Strategic Concepts Acquisition Corp. (the “Merger Sub”), Prism Technologies, LLC (“Prism”) and Gregory J. Duman, as Securityholders’ Agent, have entered into an Agreement and Plan of Merger, dated as of November11, 2014 (the “Merger Agreement”). The Merger Agreement contains the terms and conditions of the proposed business combination of IPC and Prism. Under the Merger Agreement, Merger Sub will merge with and into Prism, with Prism surviving as a wholly owned subsidiary of IPC. This transaction is referred to as the “Merger”. At the effective time of the Merger, in exchange for all of the outstanding equity of Prism outstanding immediately prior to the effective time of the Merger, IPC will pay $16.5million in cash (less certain Prism indebtedness and expenses, which are currently expected to be immaterial), and issue 3.5million shares of IPC common stock to Prism security holders. Subject to certain conditions, IPC has also agreed to share future revenue related to Prism’s patents with Prism’s former security holders up to a maximum amount of approximately $49.5million. For a more complete description of what Prism security holders will receive in the Merger, please see the section entitled “The Merger—Merger Consideration” in this joint proxy statement/prospectus. As a result of the Merger, Prism’s former security holders are expected to own in the aggregate approximately 34.7% of IPC (or approximately 39.3% on a fully-diluted basis), and the IPC stockholders and optionholders are expected to own in the aggregate approximately 65.3% of IPC (or approximately 60.7% on a fully-diluted basis). Q: What will happen to IPC if, for any reason, the Merger does not close? A: If, for any reason, the Merger does not close, the IPC board of directors will continue to operate its current business and may evaluate other strategic transactions from time to time, including another merger, a special distribution of cash, or an acquisition of intellectual property assets. Q: What will happen to Prism if, for any reason, the Merger does not close? A: If, for any reason, the Merger does not close, the Prism board of managers will continue to operate its current business and may evaluate other strategic transactions from time to time, including another merger or sale, an initial public offering, or other sources of financing. Q: Why are the two companies proposing to merge? A: Prism and IPC believe that the Merger will create a patent monetization company that increases shareholder value by leveraging the relative strengths of each party, creating more value for IPC stockholders and Prism members in the long-term than IPC or Prism could create as a stand-alone business. For a discussion of IPC and Prism reasons for the Merger, please see the section entitled “The Merger—Reasons for the Merger—IPC Reasons for the Merger” and “The Merger—Reasons for the Merger—Prism Reasons for the Merger” in this joint proxy statement/prospectus. 1 Q: Why am I receiving this joint proxy statement/prospectus? A: You are receiving this joint proxy statement/prospectus because you have been identified as a security holder of IPC or Prism as of the applicable record date, and you are entitled, as applicable, to vote at the IPC stockholder meeting to approve the Merger and the issuance of shares of IPC common stock pursuant to the Merger Agreement or to vote at the Prism member meeting to approve the Merger and the Merger Agreement. This document serves as: • a proxy statement of IPC used to solicit proxies for its stockholder meeting; • a prospectus of IPC used to offer shares of IPC common stock as part of the Merger consideration payable to Prism security holders in the Merger; and • a proxy statement of Prism used to solicit proxies for a meeting of its members to approve the Merger and the Merger Agreement. Q: What is required to consummate the Merger? A: To consummate the Merger, IPC stockholders must approve the Merger and the issuance of IPC common stock pursuant to the Merger Agreement, and Prism members must approve the Merger and the Merger Agreement. The approval of the Merger and the issuance of IPC common stock pursuant to the Merger Agreement by the stockholders of IPC requires the affirmative vote of the holders of at least a majority of the shares of IPC common stock having voting power present in person or represented by proxy at the IPC special meeting. The approval of the Merger and the Merger Agreement by the members of Prism requires the approval of Prism members holding at least sixty-seven percent (67%) of then outstanding units held by Prism members. In addition to the required IPC stockholder and Prism member approvals, each of the other closing conditions set forth in the Merger Agreement must be satisfied or waived. Certain Prism members who in the aggregate own approximately 47% of the outstanding membership units of Prism as of February 9, 2015 are parties to support agreements with IPC, whereby such members agreed, among other things, to vote in favor of the Merger and the adoption and approval of the Merger Agreement and the terms thereof, subject to the terms of the support agreements. For a more complete description of the closing conditions under the Merger Agreement, we urge you to read the section entitled “The Merger Agreement—Conditions to the Completion of the Merger” in this joint proxy statement/prospectus. Q: What will Prism members receive in the Merger? A: As a result of the Merger, Prism members will receive an aggregate of $16.5million in cash (less certain Prism indebtedness and expenses, which are currently expected to be immaterial), and 3.5million shares of IPC common stock. Subject to certain conditions, IPC has also agreed to share future revenue related to Prism’s patents with Prism’s former security holders up to a maximum amount of approximately $49.5million. Based upon (i) 14,741,420 Prism membership units expected to be outstanding at the closing of the Merger and (ii) the aggregate cash payment of $16.5 million without any potential reductions for indebtedness or unpaid expenses, the value of the cash consideration per unit to Prism members is expected to be $1.12 at the closing. Based upon the average closing price of IPC common stock from February 3, 2015 to February 9, 2015, the value of the stock consideration per unit to Prism members is expected to be $0.62 at the closing, for an aggregate cash and stock consideration per unit equal to $1.74 at the closing. In addition, assuming achievement of the maximum earnout amount of $49.5 million following the closing, Prism members would be entitled to an additional $3.35 of consideration per unit, for a potential aggregate per unit Merger consideration of $5.09. For a more complete description of what Prism members will receive in the Merger, please see the section entitled “The Merger—Merger Consideration” in this joint proxy statement/prospectus. Q: Who will be the directors of IPC following the Merger? A: Following the Merger, Gregory J. Duman, Prism’s President, is expected to be appointed to the board of directors of IPC, which will otherwise remain unchanged. Q: Who will be the executive officers of IPC and Prism immediately following the Merger? A: Immediately following the Merger, the executive management teams of IPC and of Prism are expected to remain unchanged. 2 Q: What are the material U.S.federal income tax consequences of the Merger to Prism members? A: The Merger will be a taxable transaction to the Prism members for U.S. federal income tax purposes. Prism is taxed as a partnership for federal income tax purposes immediately prior to the sale and will be a single member LLC immediately after the sale. Prism security holders should reference Internal Revenue Service (“IRS”) Revenue Ruling 99-6, 1999-1 C.B. 432 (“Revenue Ruling 99-6”) for general guidance on the taxation of this transaction. In general, a Prism member, who exchanges its Prism membership units for cash and IPC common stock pursuant to the Merger, will recognize a gain or loss in an amount equal to the difference between: (i) such Prism member’s amount realized, calculated as the sum of (A) the amount of any cash received, (B) the fair market value of any IPC common stock received, and (C) such Prism member’s share, for U.S. federal income tax purposes, of Prism’s liabilities immediately prior to the Merger and (ii) such Prism member’s adjusted tax basis in the Prism membership units exchanged therefor. A Prism member’s amount realized will include any earnout payments received. If a Prism member recognizes gain as a result of the Merger, such Prism member may incur a tax liability without a corresponding receipt of cash sufficient to pay such liability. Tax matters are very complicated, and the tax consequences of the Merger to a particular Prism member will depend on such member’s particular circumstances. Accordingly, you should consult your tax advisor for a full understanding of the tax consequences of the Merger to you, including the applicability and effect of federal, state, local and foreign income and other tax laws. For more information, please see the section entitled “The Merger—Material U.S.Federal Income Tax Consequences of the Merger for Prism Security holders” beginning on page 53. Q: As an IPC stockholder, how does the IPC board of directors recommend that I vote? A: After careful consideration, the IPC board of directors recommends that IPC stockholders vote: • “FOR” IPC Proposal No.1 to approve the Merger and the issuance of shares of common stock of IPC pursuant to the Merger Agreement; and • “FOR” IPC Proposal No.2 to adjourn the special meeting, if necessary, if a quorum is present, to solicit additional proxies if there are not sufficient votes in favor of IPC Proposal No.1. Q: As a Prism member, how does the Prism board of managers recommend that I vote? A: After careful consideration, the Prism board of managers recommends that Prism members vote: • “FOR” Prism Proposal No.1 to approve the Merger and the Merger Agreement; and • “FOR” Prism Proposal No.2 to adjourn the special meeting, if necessary, if a quorum is present, to solicit additional proxies if there are not sufficient votes in favor of Prism Proposal No.1. Q: What risks should I consider in deciding whether to vote in favor of the Merger? A: You should carefully review the section of this joint proxy statement/prospectus entitled “Risk Factors,” which sets forth certain risks and uncertainties related to the Merger, risks and uncertainties to which the combined company’s business will be subject, and risks and uncertainties to which IPC and Prism are subject. Q: When do you expect the Merger to be consummated? A: We anticipate that the Merger will occur sometime soon after the IPC special meeting to be held on March 17, 2015, but we cannot predict the exact timing. For more information, please see the section entitled “The Merger Agreement—Conditions to the Completion of the Merger” in this joint proxy statement/prospectus. 3 Q: What do I need to do now? A: IPC and Prism urge you to read this joint proxy statement/prospectus carefully, including its annexes, and to consider how the Merger affects you. If you are a stockholder of IPC, you may provide your proxy instructions in one of two different ways. First, you can mail your signed proxy card in the enclosed return envelope. You may also provide your proxy instructions via the Internet by following the instructions on your proxy card or voting instruction form. Please provide your proxy instructions only once, unless you are revoking a previously delivered proxy instruction, and as soon as possible so that your shares can be voted at the special meeting of IPC stockholders. Even if you plan to attend the IPC special meeting in person, IPC requests that you sign and return the enclosed proxy to ensure that your shares will be represented at the IPC special meeting if you are unable to attend. If you are a member of Prism, you can mail your signed proxy card in the enclosed return envelope. Please provide your proxy instructions only once, unless you are revoking a previously delivered proxy instruction and as soon as possible so that your units can be voted at the special meeting of Prism members. Even if you plan to attend the Prism special meeting in person, Prism requests that you sign and return the enclosed proxy to ensure that your units will be represented at the Prism special meeting if you are unable to attend. Q: May I vote in person at the special meeting of stockholders of IPC? A: If your shares of IPC common stock are registered directly in your name with the IPC transfer agent, you are considered to be the stockholder of record with respect to those shares, and the proxy materials and proxy card are being sent directly to you by IPC. If you are an IPC stockholder of record, you may attend the special meeting of IPC stockholders and vote your shares in person. Even if you plan to attend the IPC special meeting in person, IPC requests that you sign and return the enclosed proxy to ensure that your shares will be represented at the IPC special meeting if you are unable to attend. If your shares of IPC common stock are held in a brokerage account or by another nominee, you are considered the beneficial owner of shares held in “street name,” and the proxy materials are being forwarded to you by your broker or other nominee together with a voting instruction card. As the beneficial owner, you are also invited to attend the special meeting of IPC stockholders. Because a beneficial owner is not the stockholder of record, you may not vote these shares in person at the IPC special meeting unless you obtain a proxy from the broker, trustee or nominee that holds your shares, giving you the right to vote the shares at the meeting. Q: What happens if I do not return a proxy card or otherwise provide proxy instructions, as applicable? A: If you are an IPC stockholder and you fail to deliver a proxy, the resulting non-attendance will have the same effect as a vote “AGAINST” the approval of IPC Proposal No.1, but will have no effect on the outcome of the vote for IPC Proposal No.2. If your bank, broker or nominee holds your IPC shares in its name and you do not instruct it how to vote, it will not have discretion to vote on any of the proposals at the special meeting. Brokers, banks or other nominees who hold shares in street name for their customers have the authority to vote on “routine” proposals when they have not received instructions from the beneficial owners of such shares. However, brokers, banks or other nominees do not have the authority to vote shares they hold for their customers on non-routine proposals when they have not received instructions from the beneficial owners of such shares. Each of Proposals No.1 and 2 are non-routine proposals. As a result, absent instructions from the beneficial owner of such shares, brokers, banks and other nominees will not vote those shares. This is referred to as a “broker non-vote.” Broker non-votes are counted for purposes of determining whether there is a quorum. Broker non-votes will have the same effect as a vote “AGAINST” the approval of IPC Proposal No.1. Broker non-votes will not have any effect on the outcome of the vote on the IPC Proposal No.2 if it is submitted for approval when no quorum is present at the special meeting. If you are a Prism member and you fail to deliver a proxy, the resulting non-attendance will have the same effect as a vote “AGAINST” the approval of Prism Proposal No. 1, but will have no effect on the outcome of the vote of Prism Proposal No. 2. Q: When and where is the special meeting of IPC stockholders? A: The special meeting of IPC stockholders will be held at the corporate headquarters of IPC located at 101 Parkshore Dr., Suite #100, Folsom, CA 95630, at 9:00 a.m., local time, on March 17, 2015. Subject to space availability, all IPC stockholders as of the record date, or their duly appointed proxies, may attend the meeting. Since seating is limited, admission to the meeting will be on a first-come, first-served basis. Registration and seating will begin at 8:00 a.m., local time. 4 Q: When and where is the special meeting of Prism members? A: The special meeting of Prism members will be held at the offices of Erickson & Sederstrom, 10330 Regency Parkway Dr., Suite 100, Omaha, NE 68114, at 10:00 a.m., local time, on Friday,February 27, 2015. Subject to space availability, all Prism members or their duly appointed proxies, may attend the meeting. Since seating is limited, admission to the meeting will be on a first-come, first-served basis. Registration and seating will begin at 9:00 a.m., local time. Q: If my IPC shares are held in “street name” by my broker, will my broker vote my shares for me? A: If you hold your shares in street name, you must provide your broker, bank or other nominee with instructions in order to vote those shares. To do so, you should follow the voting instructions provided to you by your bank, broker or other nominee. If your bank, broker or nominee holds your shares in its name and you do not instruct it how to vote, it will not have discretion to vote on Proposals No.1 and 2 at the special meeting. Q: May I change my vote after I have submitted a proxy or provided proxy instructions? A: IPC stockholders of record may change their vote at any time before their proxy is voted at the IPC special meeting in one of three ways. First, a stockholder of record of IPC can send a written notice to IPC’s Secretary stating that it would like to revoke its proxy. Second, a stockholder of record of IPC can submit new proxy instructions either on a new proxy card or via the Internet. Third, a stockholder of record of IPC can attend the IPC special meeting and vote in person. Attendance alone will not revoke a proxy. If an IPC stockholder of record or a stockholder who owns IPC shares in “street name” has instructed a broker to vote its shares of IPC common stock, the stockholder must follow directions received from its broker to change those instructions. Prism members of record may change their vote at any time before their proxy is voted at the Prism special meeting in one of three ways. First, a member of record of Prism can send a written notice to Prism’s President, stating that it would like to revoke its proxy. Second, a member of record of Prism can submit new proxy instructions on a new proxy card. Third, a member of record of Prism can attend the Prism special meeting and vote in person. Attendance alone will not revoke a proxy. Q: Who is paying for this proxy solicitation? A: IPC will pay for the costs of printing and filing of this joint proxy statement/prospectus and the proxy cards. Arrangements will also be made with brokerage firms and other custodians, nominees and fiduciaries who are record holders of IPC common stock for the forwarding of solicitation materials to the beneficial owners of IPC common stock. IPC will reimburse these brokers, custodians, nominees and fiduciaries for the reasonable out-of-pocket expenses they incur in connection with the forwarding of solicitation materials. Q: Who can help answer my questions? A: If you are an IPC stockholder and would like additional copies, without charge, of this joint proxy statement/prospectus or if you have questions about the Merger, including the procedures for voting your shares, you should contact: D.F. King & Co., Inc. 48 Wall Street New York, NY 10005 Toll-free: 866-387-7715 Banks and brokers: 212-493-3910 E-mail: ptomaszewski@dfking.com OR 5 Internet Patents Corporation 101 Parkshore Drive, Suite #100
